Title: To James Madison from William Findley, 17 November 1805 (Abstract)
From: Findley, William
To: Madison, James


          § From William Findley. 17 November 1805. “I herewith enclose a Statement of Otho Shraders character and wishes. Since I had the pleasure of Conversing with you I was informed by Mr. Gallatin that he apprehended that a Judges place in Louisiana was or soon would be vacant and enquired if Mr. Shrader could attend without delay if he was appointed to that office. He arrived here on Saturday and informed me that he would thankfully accept of that office and attend on very Short notice. He is under the Necessity of making his stay here very Short, you would oblige me by informing yourself on the Subject as soon as you can conveniently. I introduced him and Another Gentleman to the view of the president but without any oppertunity of mentioning the Subject.”
        